Citation Nr: 1341110	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for internal derangement of the left knee with arthritis and limitation of motion.

(The issues of service connection for a low back disorder and a right knee disorder, both to include as secondary to the service-connected internal derangement of the left knee with arthritis and limitation of motion are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from April 1970 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The case was remanded in November 2010 to obtain additional treatment records and afford the Veteran a new VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The internal derangement of the left knee with arthritis and limitation of motion does not limit flexion to 45 degrees and does not limit extension to 10 degrees.

2.  There is no evidence of ankylosis of the left knee; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; impairment of the tibia and fibula with moderate disability; genu recurvatum, subluxation or instability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for internal derangement of the left knee with arthritis and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Codes (DCs) 5003, 5010, 5260, 5261, 5262 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in August 2004 regarding the type of evidence necessary to establish his claim.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, a March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim for a higher initial rating for his left knee disability arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the March 2006 letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.  
Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  As noted in the Introduction, the case was remanded, in part, to obtain private treatment records identified by the Veteran.  A release form signed and dated in December 2011 was received by the RO in February 2012.  However, prior to the expiration of the authorization, the RO was unable to develop for that information.  In a letter dated in June 2012, the RO informed the Veteran that the authorization to obtain records had expired.  In this case, although the December 2011 authorization expired, considering that the Veteran was afforded a new opportunity to submit the release or provide the records himself, the Board concludes that VA's duty to obtain additional records has been discharged.  The Board's remand also directed that if the Veteran provided an appropriate release form for his private physician, a medical opinion was to be obtained regarding the effect that the left knee disability had on the Veteran's ability to ambulate.  Again, as no new authorization was submitted in response to the June 2012 letter, the Board concludes that VA discharged its duties with regard to that remand directive.

Pertinent VA examinations were obtained in January 2006, September 2009 and December 2012 with a March 2013 addendum opinion.  38 C.F.R. § 3.159(c)(4).  The VA examinations and addendum opinion obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the Veteran has been diagnosed with internal derangement of the left knee with arthritis and limitation of motion.  This service-connected disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5262.  DC 5010 evaluates impairment from arthritis due to trauma that is substantiated by X-ray findings, while DC 5262 evaluates impairment of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5010, 5262 (2013).

DC 5010 calls for the disability to be rated as degenerative arthritis.  Degenerative arthritis is evaluated under 38 C.F.R. § 4.71a, DC 5003.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).

Limitation of motion of the knee is evaluated under DC 5260, which evaluates limitation of flexion and DC 5261, which evaluates limitation of extension.  Full range of motion of the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II (2013).

Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id. 

Pursuant to DC 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5262.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  Id.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  Id.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  Id.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The General Counsel noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran was afforded a VA examination in January 2006.  He reported using medication to treat his left knee.  The Veteran reported using a cane intermittently and occasionally.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran reported being able to stand for 15-30 minutes and walk for one quarter of a mile.  He denied deformity, giving way and instability.  The Veteran reported pain, weakness, repeated effusion, and severe weekly flare-ups of joint disease.  There were no episodes of dislocation or subluxation, but locking episodes several times a week.  He had an antalgic gait.  The Veteran had evidence of abnormal weight bearing; there was increased wear on outside edge of shoe heel.  Range of motion testing revealed flexion to 110 degrees with pain at 90 degrees and extension to zero degrees.  Following repetition, he had flexion to 80 degrees and no additional limitation in extension.  Pain was responsible for limited flexion.  The Veteran had crepitus, but no clicks or snaps, grinding, instability, patellar abnormality or meniscus abnormality.  There was no effusion on examination.  The Veteran was diagnosed with left knee degenerative joint disease.  He was not employed.  His left knee disability had no effect on feeding; mild effect on bathing, dressing, toileting and grooming; severe effect on chores, shopping and traveling; and prevented exercise and recreation.  

At a VA examination in September 2009, the Veteran reported that he took medication and used a brace.  His reported symptoms included giving way, instability, pain, stiffness, weakness, decreased speed of joint motion and locking episodes one to three times a month.  He did not have symptoms such as deformity, incoordination or episodes of dislocation or subluxation.  Symptoms of inflammation included warmth, redness, swelling and tenderness.  The Veteran reported severe flare-ups that occurred weekly and lasted for three to seven days.  Precipitating factors included prolonged walking/sitting and were alleviated by rest and medication.  The Veteran reported being unable to continue activity until flare-ups improved.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was unable to stand for more than a few minutes and walk for more than a few yards.  He used an orthotic insert, one cane, brace and two crutches intermittently to frequently.  His gait was normal.  There was evidence of abnormal weight bearing; he had callus formation on his heels and increased wear on the outside edge of his shoe heel.  There was no loss of bone or part of bone and no inflammatory arthritis.  

Examination revealed tenderness and guarding of movement.  There was grinding, but no crepitation, clicks or snaps, instability, patellar abnormality or meniscus abnormality.  Range of motion testing revealed flexion to 105 degrees and extension to zero degrees with objective evidence of pain on motion.  Following repetition, there was objective evidence of pain, but no additional limitations.  There was no ankylosis.  He was currently employed.  The left knee disability was opined to have significant effects on usual occupation due to decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength and pain.  It had a moderate effect on chores, shopping, feeding, bathing, dressing, toileting, grooming and driving; severe effect on exercise, recreation and traveling; and prevented sports.

At a December 2012 VA examination, the Veteran was diagnosed with degeneration of meniscus and osteoarthritis.  He answered no to flare-ups that impacted the function of the knee and/or lower leg.  Range of motion testing revealed flexion of 130 degrees and extension of zero degrees, both with no objective evidence of painful motion.  Following repetition, he had 130 degrees of flexion and zero degrees of extension.  He had functional impairment of less movement than normal, weakened movement and pain on movement.  There was no tenderness or pain to palpation for joint line or soft tissues.  He had muscle strength of 5/5 for both flexion and extension.  Lachman, posterior drawer and medial-lateral instability tests were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had a meniscal tear but did not have a meniscectomy.  No assistive devices were used.  

Examination revealed no redness or heat.  Peri patellar region was slightly swollen, right greater than left, but not tender to palpation and no overt joint effusion was noted.  The left knee did not have any popping, locking or crepitus noted.  McMurray, patellofemoral grind, valgus/varus stressing and anterior/posterior drawers were all negative.  The Veteran was able to complete 2/3 of a deep knee bend with complaints that the right knee felt weak, otherwise normal.  The Veteran's knee condition did not impact his ability to work.  The examiner noted that there was no instability or subluxations noted on that day's examination.  The examiner also noted that the Veteran reported working for a clothing manufacture post-service for 36 years in a supervisory status.  He had to take early retirement due to the plant shutting down.  He then worked as a service manager for a uniform rental company for eight to nine yerars.  He then worked as forklift driver at a factory for another six years.  The Veteran stated that he quit working a little early in February 2010 due to knee and back pain.  

In a March 2013 addendum, the examiner reported that on examination, the Veteran did not have objective painful motion; however, he did verbalize subjective pain complaints with attempt at deep knee bends and at end of range of motion testing.  The examiner also noted that the Veteran's ability of flexion was impaired secondary to tissue obstruction from his weight.  Therefore, the examiner reported that the Veteran had pain at 130 degrees of flexion.  The examiner also reported that the Veteran did not describe flare-ups of pain; therefore, they did not have to offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  The examiner also opined that subluxation and/or lateral instability was less likely as not caused by or a result of left knee arthritis.  The rationale was that the examiner did not find objective evidence of instability or subluxation in the claims file or VA electronic documents that would support those conditions.  The examiner opined that they could not describe occupational impairment without mere speculation.  The rationale was that the Veteran worked many years in labor industry and moved to new jobs due to manufacture closedown.  He had reached the age of Social Security employment.  The combination of back and knee discomforts did very well make it difficult to stand and/or ambulate for long periods.  The examiner did not find medical advice for him to stop working due to those conditions.  The Veteran was not voluntarily released from his work and he made the option of ending employment.  The examiner reported that multiple other factors had been illustrated in multiple examinations that would lessen his endurance of work and increase the impact of such discomforts.  His weight was one of those factors.  He was not limited in sitting, driving or sedentary activities as long as he could shift and move.  His cognitive abilities and function were intact.  

Review of the Veteran's pertinent treatment records throughout this appeal show left knee treatment and complaints of pain and giving way.  None of his records show flexion limited to 45 degrees or extension limited to 10 degrees.  They also do not show other knee symptomatology such as ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; nonunion of the tibia and fibula or malunion of the tibia and fibula with moderate knee or ankle disability; and genu recurvatum.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted at any time since the award of service connection.  A 20 percent rating under DC 5262 requires malunion of the tibia and fibula with moderate knee or ankle disability.  None of the Veteran's treatment records or VA examinations shows such disability.  No medical professional has opined that the Veteran's disability is moderate.  Furthermore, as discussed below, as the Veteran's limitation of motion does not even equate to 10 percent ratings under DCs 5260 and 5261, the Board is unable to conclude that the Veteran's disability is moderate.  The Board acknowledges that the Veteran reported many other symptoms such as giving way, instability, pain, stiffness, weakness, decreased speed of joint motion and locking episodes one to three times a month at the September 2009 examination.  However, even when considering the overall symptomatology, the evidence still does not show malunion with moderate disability.  As such, a 20 percent rating under DC 5262 is not warranted.

A 20 percent rating under DC 5003 is only warranted in the absence of limitation of motion; his left knee has been shown to have limited flexion.  However, the Veteran's limited flexion has not approximated the criteria required for a 20 percent rating under DC 5260, which is 30 degrees.  At worst, he was shown to have flexion limited to 105 degrees in September 2009.  As a 10 percent rating under DC 5260 contemplates flexion limited to 45 degrees, the Board is unable to conclude that the Veteran's left knee limitation of flexion more nearly approximates that contemplated for by a 20 percent rating.  Therefore, a rating in excess of 10 percent for limitation of flexion of the left knee is not warranted.  

The Board has also considered whether a separate rating is available for limitation of extension.  In this case, the Veteran's knee extension has been shown to be normal to zero degrees throughout this appeal.  As such, a separate rating for limitation of extension is not warranted.  Therefore, the Board concludes that a rating in excess of 10 percent or separate ratings for limitation of flexion and extension are not warranted.

In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating or separate flexion and extension ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted, to include separate ratings for limitation of flexion and extension.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The evidence reflects constant pain.  The January 2006, September 2009 and December 2012 examination with March 2013 addendum reports all reflect that the Veteran's pain on use and the functional loss it resulted in were taken into account.  None of the examinations or treatment records shows that the Veteran had muscle atrophy or other evidence of disuse.  He had full strength of 5/5 in December 2012.  Additionally, the September 2009 examination revealed calluses.  Accordingly, the criteria for a rating in excess of 10 percent for limitation of motion for the Veteran's service-connected internal derangement of the left knee with arthritis and limitation of motion have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261.

Furthermore, the Veteran's VA examinations or treatment records do not show knee symptoms such as ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; and genu recurvatum.  The Board acknowledges the Veteran's reports of locking episodes at the January 2006 and September 2009 examinations.  However, the evidence does not show dislocated semilunar cartilage.  No cartilage impairment has been shown at any time during this appeal.  Moreover, locking has not been demonstrated on any examination.  Therefore, separate ratings for knee symptomatology other than limitation of motion are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5263 (2013).  

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent for internal derangement of the left knee with arthritis and limitation of motion have not been met.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's left knee symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's left knee disability has resulted in interference with employment or activities of daily life which would warrant increased ratings for this disability.

Moreover, the evidence does not show that his disability renders him unemployable.  The Veteran was employed during this appeal, and the March 2013 opinion indicates that the Veteran is employable in a sedentary capacity.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial rating in excess of 10 percent for internal derangement of the left knee with arthritis and limitation of motion is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


